Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of this      day of June, 2005 (the “Commencement Date”) between BJ’S
RESTAURANTS, INC., a California corporation (the “Company”) and JEREMIAH J.
HENNESSY (the “Executive”).

 

WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of December 20, 2000 (and effective January 1, 2001)
(together with the below-referenced amendment thereto, the “Original Agreement”)
pursuant to which he served as Co-Chief Executive Officer of the Company;

 

WHEREAS, in connection with the retention of Gerald W. Deitchle as Chief
Executive Officer of the Company, Executive entered into an Amendment to
Employment Agreement pursuant to which the terms of the Original Agreement were
modified to reflect the appointment of Mr. Deitchle as Chief Executive Officer
and of Executive as Co-Chairman of the Company;

 

WHEREAS, the parties desire to amend and restate the Original Agreement to
reflect revised terms and conditions for the employment relationship of
Executive with the Company.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has approved and
authorized the entry into this Agreement with Executive; and

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows;

 

1. Term. Subject to the termination provisions of Section 11 below, the term of
this Agreement (“Term”) shall commence on the Commencement Date and end December
31, 2009 (“Termination Date”). This Agreement shall automatically be extended
for additional one year terms beyond the Termination Date (the “Extended
Termination Date”) or the then current Extended Termination Date unless at least
thirty (30) calendar days prior to the Termination Date or the then current
Extended Termination Date, Executive or the Company shall have given notice that
he or it does not wish to extend the Agreement.

 

2. Employment.

 

2.1 Executive is hereby employed as the Co-Chairman of the Company and Executive
hereby accepts such employment, all subject to the terms and conditions herein
contained. In addition to referring to the Co-Chairmanship of the Board, the
position of Co-Chairman shall be a senior executive office of the Company.
Executive, in his capacity as an executive officer of the Company, shall report
jointly to the Chief Executive Officer and the Board of Directors. Although
Executive shall not have responsibility, management or control over the
day-to-day operations of the Company, Executive, along with the other
Co-Chairman of the Company, shall have broad oversight and management
responsibilities for general corporate and development strategy and shall have
such other powers and duties as may be from time to time assigned to him by the
Board. Executive hereby agrees that during the period of his



--------------------------------------------------------------------------------

employment hereunder he shall devote all of his business time, attention and
skills to the business and affairs of the Company and its subsidiaries.
Notwithstanding the foregoing, Executive (i) may provide services as a volunteer
or director to charitable, educational or civic organizations; and (ii) subject
to any limitations or approval procedures imposed or established by the
Governance Committee of the Company’s Board of Directors on the number of
outside directorships on which an officer of the Company may serve, Executive
may serve as a member of the board of directors of companies other than the
Company, provided that the company is not a customer, supplier or company in
direct or indirect competition with the Company’s business; provided in all
cases that Executive gives prior notice to the Board of Directors of the Company
(other than with respect to activities that are ongoing as of the date of this
Agreement), and the aggregate of such service does not interfere with the
performance of Executive’s duties to the Company as required under this
Agreement.

 

2.2 The Company and the Board shall take all reasonable action within their
control to cause Executive to continue to be appointed or elected to the Board
during the term of this Agreement. In addition, in the event of any termination
or resignation of Mr. Deitchle as the sole Chief Executive Officer of the
Company, the Company covenants and agrees to use its best efforts to cause
Executive to be reinstated as Co-Chief Executive Officer.

 

3. Salary; Accrued Bonus under Original Agreement.

 

3.1 The Company shall pay Executive an annual salary at an initial annual rate
of $300,000.00 less applicable deductions (the “Base Salary”). Such Base Salary
will be reviewed by the Board annually. The Base Salary shall be payable by the
Company to Executive in substantially equal installments not less frequently
than semi-monthly (two times per month). At the end of each full year of this
Agreement, the Base Salary shall be increased by a percentage not less than the
percentage increase in the Consumer Price Index during the preceding year,
provided, that the increase set forth in this sentence shall never be zero or
less. For purposes of this Agreement, the “Consumer Price Index” as of any
particular date means the Consumer Price Index for Urban Wage Earners and
Clerical Workers, Los Angeles/Anaheim/ Riverside CMSA, all items, in respect of
the month immediately preceding such particular date, published by the U.S.
Department of Labor, Bureau of Labor Statistics, or if such index is no longer
published, the U.S. Department of Labor’s most comprehensive official index then
in use that most nearly corresponds to the index named above. The Company shall
not be entitled to reduce the Base Salary without the express written consent of
Executive. Participation in deferred compensation, discretionary bonus,
retirement, stock option and other Executive benefit plans and in fringe
benefits shall not reduce the Base Salary; provided, however, that voluntary
deferrals or contributions to such plans shall reduce the current cash
compensation paid to Executive but shall not reduce the Base Salary hereunder.

 

3.2 Within five (5) business days of the Commencement Date, the Company shall
pay to Executive a lump sum payment (the “Commencement Payment”) equal to
amount, if any, by which (i) the salary paid to Executive under the Original
Agreement for the period from January 3, 2005 to the Commencement Date is less
than (ii) the Base Salary multiplied by a fraction, the numerator of which is
the number of days elapsed from January 3, 2005 to the Commencement Date, and
the denominator of which is 365. Executive agrees that, in exchange for the
Commencement Payment, Executive is foregoing any right to receive any bonus
under the Original Agreement for any period from and after January 3, 2005.

 

2



--------------------------------------------------------------------------------

4. Discretionary Bonus. Executive shall be eligible for performance-based cash
bonuses at the discretion of the Board; provided, however, that nothing herein
shall require the Company to pay any such bonus.

 

5. Participation in Stock Options, Health Insurance, Retirement and Executive
Benefit Plans and other Perquisites.

 

5.1 (a) On June 14, 2005, the Board of Directors and Compensation Committee of
the Board of Directors authorized the grant of options to purchase an aggregate
of 85,000 shares of the Company’s Common Stock (the “Initial Options”). The
Initial Options have been granted as of the Commencement Date under the
Company’s 2005 Equity Incentive Plan (the “Plan”). The Initial Options shall
vest as follows: (i) options to purchase 34,000 shares to vest upon grant, (ii)
options to purchase 17,000 shares to vest on December 31, 2007, (iii) options to
purchase 17,000 shares to vest on December 31, 2008, and (iv) options to
purchase 17,000 shares to vest on December 31, 2009.

 

(b) Executive shall be eligible for subsequent options during the term of this
Agreement as determined by the Board under the Plan; provided, however, that
nothing herein shall require the Company to award Executive any additional
options or awards.

 

(c) For purposes of this Agreement, “Change in Control” means the occurrence of
any of the following events:

 

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and the rules thereunder) of
“beneficial ownership” (as determined pursuant to Rule 13d-3 under the Exchange
Act) of securities entitled to vote generally in the election of directors
(“voting securities”) of the Company that represent 50% or more of the combined
voting power of the Company’s then outstanding voting securities, other than:

 

a. an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

 

b. an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or

 

c. an acquisition of voting securities pursuant to a transaction described in
clause (iii) below that would not be a Change in Control under clause (iii);

 

3



--------------------------------------------------------------------------------

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or

 

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction:

 

a. which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at more than 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

 

b. after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause b. as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

 

5.2 Executive, his spouse and dependants shall be entitled to participate in the
Company’s health insurance program effective as of the Commencement Date and the
Company shall pay all premiums for said insurance for Executive, his spouse and
dependants under the applicable plans.

 

5.3 In addition to the foregoing, Executive shall be entitled to participate
with other similarly situated executive officers of the Company based on
position, tenure and salary in any plan of the Company relating to stock
purchases, pension, thrift, profit sharing, life insurance, disability
insurance, education, or other retirement or Executive benefits that the Company
has adopted or may hereafter adopt for the benefit of its executive officers.

 

5.4 Executive shall be entitled to continue to receive the perquisites and
fringe benefits pertaining to senior executive officers of the Company in
accordance with present practice and as appropriate to the industry.

 

5.5 [Intentionally omitted]

 

4



--------------------------------------------------------------------------------

5.6 During the term of his employment hereunder, the Company shall purchase and
keep in effect life insurance in the amount of at least $1,000,000 on the life
of the Executive; provided, that the total cost to the Company for such
insurance shall not exceed $7,500 per annum. Such life insurance will name as
beneficiaries those individuals designated by the Executive.

 

5.7 Executive agrees that the Company may apply for and take out in its own name
and at its own expense such “key person” life insurance upon the life of
Executive as the Company may deem necessary or advisable to protect its
interests; provided, however, that (i) such insurance coverage does not
otherwise diminish or restrict Executive’s eligibility for and/or participation
level in any benefit plan or arrangement described in Sections 5.2 and 5.3
above, (ii) such coverage does not otherwise diminish any other economic benefit
to which Executive is entitled pursuant to the terms of this Agreement, and
(iii) no taxable income is attributed to Executive as a result of such coverage.
Executive agrees to reasonably assist and reasonably cooperate with the Company
in procuring such insurance, including (without limitation) submitting to
medical examinations for purposes of obtaining and/or maintaining such
insurance. Executive agrees that he shall have no right, title or interest in
and to such insurance.

 

6. Automobile. The Company shall provide Executive a car allowance of $1,000.00
per month, payable on the Commencement Date and on the 1st day of each calendar
month thereafter. In addition, the Company shall reimburse Executive for
reasonable actual expenses incurred (including, without limitation, gas,
scheduled and unscheduled maintenance and repairs, insurance, registration fees
and taxes) in operating the vehicle used for business purposes subject to the
provisions of paragraph 8. The Company, with Executive’s consent, may substitute
a company-provided leased vehicle in lieu of the car allowance, provided such
leased vehicle is reasonable and appropriate for Executive’s use in his capacity
as Co-Chairman of the Company.

 

7. Vacation. Executive shall be entitled to the number of paid holidays,
personal days off, vacation days and sick leave days in each calendar year as
are determined by the Company from time to time for its senior executive
officers, but not less than four weeks in any calendar year (prorated, in any
calendar year during which Executive is employed under this Agreement for less
than the entire such year, in accordance with the number of calendar days in
such calendar year during which he is so employed). Vacation may be taken in
Executive’s discretion, so long as it is not inconsistent with the reasonable
business needs of the Company. Executive shall be entitled to accrue from year
to year all vacation days not taken by him.

 

8. Business Expenses. During such time as Executive is rendering services
hereunder, Executive shall be entitled to incur and be reimbursed by the Company
for all reasonable business expenses, including but not limited to mobile
telephone and text messaging charges. The Company agrees that it will reimburse
Executive for all such expenses upon the presentation by Executive, on a monthly
basis, of an itemized account of such expenditures setting forth the date, the
purposes for which incurred, and the amounts thereof, together with such
receipts showing payments in conformity with the Company’s established policies.
Reimbursement for approved expenses shall be made within a reasonable period not
to exceed thirty (30) days after the approval of Executive’s an itemized
account.

 

5



--------------------------------------------------------------------------------

9. [Intentionally omitted]

 

10. Indemnity. The Company shall to the extent permitted and required by law,
indemnify and hold Executive harmless from costs, expense or liability arising
out of or relating to any acts or decisions made by Executive in the course of
his employment to the same extent the Company indemnifies and holds harmless
other officers and directors of the Company in accordance with the Company’s
established policies. This indemnity shall include, without limitation,
advancing Executive attorneys fees to the fullest extent permitted by applicable
law. The Company agrees to continuously maintain Directors and Officers
Liability Insurance with reasonable limits of coverage and to include Executive
within said coverage while Executive is employed by the Company and for at least
thirty-six (36) months after the termination of Executive’s employment by the
Company.

 

11. Termination. Executive’s employment with the Company may be terminated for
the reasons set forth below.

 

11.1 Death. This Agreement shall terminate upon Executive’s death. The Company
shall pay Executive’s estate (i) on the date it would have been payable to
Executive any unpaid Base Salary and accrued vacation earned prior to the date
of Executive’s death, (ii) within thirty (30) days of the conclusion of the
quarter following Executive’s death, any unpaid bonuses prorated to the date of
Executive’s death, and (iii) any unpaid reimbursements due Executive for
expenses incurred by Executive prior to Executive’s death, upon receipt from
Executive’s personal representative of receipts therefore. Any Initial Options
and subsequent options that have not vested as of the date of Executive’s death
shall terminate on the date of Executive’s death, but all vested but unexercised
Initial Options and subsequent options will be exercisable by Executive’s heirs
in accordance with the Plan.

 

11.2 Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, he shall have been absent from the full time performance of
substantially all of his material duties with the Company for ninety (90)
consecutive days or one hundred eighty (180) days total within any 12-month
period, his employment may be terminated by the Company or by Executive for
“Disability.” Termination shall occur thirty (30) days after a notice of a
written termination is delivered to Executive by the Company or by Executive to
the Company (the “Effective Date of Termination”). The Company shall pay
Executive (i) any unpaid Base Salary and accrued vacation earned prior to the
date of Executive’s Effective Date of Termination, (ii) within thirty (30) days
of the end of the quarter following Executive’s Effective Date of Termination,
any unpaid bonuses prorated to Executive’s last day of actual employment, (iii)
any unpaid reimbursements due Executive for expenses incurred by Executive prior
to Executive’s Effective Date of Termination, pursuant to paragraph 8, and (iv)
if Executive is not covered by any other comprehensive insurance that provides a
comparable level of benefits, the Company will pay Executive an amount
equivalent to Executive’s COBRA payments up to 18 months following the Effective
Date of Termination or the maximum term allowable by then applicable law for
coverage of Executive and his eligible dependents. Any Initial Options and
subsequent options that have not vested as of Executive’s Effective Date of
Termination shall terminate on the date of Executive’s Effective Date of
Termination for Disability, but all vested but unexercised Initial Options and
subsequent options will be exercisable by Executive’s in accordance with the
Plan.

 

6



--------------------------------------------------------------------------------

11.3 Cause. The Company may terminate Executive’s employment hereunder for
Cause. For purposes of this Agreement, “Cause” means

 

(i) an act or acts of dishonesty undertaken by Executive and intended to result
in material personal gain or enrichment of Executive or others at the expense of
the Company;

 

(ii) gross misconduct that is willful or deliberate on Executive’s part and
that, in either event, is materially injurious to the Company;

 

(iii) the conviction of Executive of a felony; or

 

(iv) the material breach of any terms and conditions of this Agreement by
Executive, which breach has not been cured by Executive within thirty (30) days
after written notice thereof to Executive from the Company.

 

The cessation of employment by Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution, duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (not including Executive) at a meeting of the
Board called and held for such purpose (after reasonable notice to Executive and
an opportunity for him, together with his counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, one or more causes
for termination exist under this Section 11.3, and specifying the particulars
thereof in detail. Any dispute as to whether Cause to dismiss Executive exists,
shall be resolved by arbitration conducted in Orange County, California in
accordance with the rules of the American Arbitration Association and by a
single arbitrator reasonably acceptable to Executive and the Company. In the
event of termination for Cause, Executive will be entitled to such Base Salary,
accrued vacation pay, pro rated bonus and benefits as have accrued under this
Agreement through the date of termination which accrued amounts shall be payable
on the Effective Date of Termination, to exercise vested stock options in
accordance with the terms of the Plan and to extend his insurance coverage at
his own expense for up to 18 months following the Effective Date of Termination
or the maximum term allowable by then applicable law for coverage of Executive
and his eligible dependents, but will not be entitled to any other salary,
benefits, bonuses or other compensation after such date.

 

11.4 Without Cause. This Agreement may also be terminated by the Company at any
time without Cause by the delivery to Executive of a written notice of
termination. Upon such termination, Executive shall be entitled to receive the
following (collectively, the “Severance Benefits”), (1) on the Effective Date of
Termination, Executive will be paid such Base Salary, vacation, prorated bonus
and other benefits as have been earned under this Agreement through the date of
termination, (2) Executive will also be paid severance equal to the greater of
(i) one year’s then current Base Salary, or (ii) one hundred percent (100%) of
the Base Salary that would be due to Executive (including annual increases)
between the date of termination of employment and the later of the Termination
Date or any Extended Termination Date; provided, however, that any such amounts
shall be paid by the Company in accordance with the Company’s ordinary payroll
practices, (3) the Company shall continue to provide

 

7



--------------------------------------------------------------------------------

comprehensive health insurance for Executive, his spouse and his dependants
under Company benefit plans through the later of (i) eighteen (18) months
following the termination of employment or (ii) the Termination Date or any
Extended Termination Date; provided, however, that in the event Executive is not
eligible for continuation of coverage thereunder, the Company shall reimburse
Executive for the costs of maintaining comparable comprehensive health insurance
for such period, (4) any Initial Options and subsequent options and any
replacement options in any successor entity that were obtained by Executive in
exchange for the Initial Options or subsequent options will continue to vest and
remain exercisable until the later of the Termination Date or any Extended
Termination Date, and (5) in the event Executive is living and a Change of
Control occurs within twelve (12) months following any termination by the
Company without Cause, Executive shall be entitled to receive, simultaneously
with completion of any Change in Control transaction, a cash payment equal to
the amount, if any, by which the aggregate fair market value (determined as of
the Effective Date of Termination in accordance with the Plan) of the shares
subject to any unvested Initial Options or subsequent options exceeds the
aggregate exercise price of such options measured as of the Effective Date of
Termination.

 

11.5 By Executive. Executive may terminate this Agreement upon thirty (30) days
written notice to the Company.

 

(a) In the event Executive terminates this Agreement for “Good Reason,”
Executive shall be entitled to receive the Severance Benefits. As used herein,
“Good Reason” shall mean:

 

(i) any removal of Executive from, or any failure to nominate or re-elect
Executive to, his current office and/or the Board, except in connection with
termination of Executive’s employment for death, disability or Cause; provided,
however, that any removal of Executive from, or any failure to re-elect
Executive to his current office and/or the Board (except in connection with
termination of Executive’s employment for disability) shall not diminish or
reduce the obligations of the Company to Executive under this Agreement;

 

(ii) the failure of the Company to obtain the assumption of this Agreement by
any successor to the Company, as provided in this Agreement;

 

(iii) in the event of a Change in Control:

 

a. (1) any reduction in Executive’s then-current Base Salary or any material
reduction in Executive’s comprehensive benefit package (other than changes, if
any, required by group insurance carriers applicable to all persons covered
under such plans or changes required under applicable law), (2) the assignment
to Executive of duties that represent or constitute a material adverse change in
Executive’s position, duties, responsibilities and status with the Company
immediately prior to a Change in Control, or (3) a material adverse change in
Executive’s reporting responsibilities, titles, offices, or any removal of
Executive from, or any failure to re-elect Executive to, any of such positions;
except in connection with the termination of Executive’s employment for Cause,
upon the disability or death of Executive, or upon the voluntary termination by
Executive;

 

8



--------------------------------------------------------------------------------

b. the relocation of the Company’s principal executive offices or the location
at which Executive was principally employed immediately prior to the date of the
Change in Control to a location more than fifty (50) miles from the location of
the Company’s principal executive offices as of the Commencement Date; or

 

c. the failure of any successor to the Company to assume and agree to perform
the Company’s obligations under this Agreement;

 

(iv) the material breach of any terms and conditions of this Agreement by the
Company, which breach has not been cured by the Company within thirty (30) days
after written notice thereof to the Company from Executive;

 

(v) the assignment to Executive of duties that represent or constitute a
material adverse change in Executive’s position, duties, responsibilities or
status with the Company; or

 

(vi) the appointment of any person other than Gerald W. Deitchle as Chief
Executive Officer (or an office having substantially the same responsibilities
as Chief Executive Officer) of the Company.

 

Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason hereunder.

 

If it shall be determined that any payment or distribution by the Company to or
for the benefit of Executive hereunder (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) or any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable after Executive is informed in writing of such claim.

 

(b) In the event Executive terminates this Agreement other than for Disability
or Good Reason, the Company shall pay Executive (i) on the date it would have
been payable to Executive, any unpaid Base Salary and accrued vacation pay
earned prior to the date of Executive’s termination, and (ii) any unpaid
reimbursements due Executive for expenses incurred by Executive prior to the
date of Executive’s termination, pursuant to Section 8 and Executive shall have
the right to exercise any vested stock options in accordance with the terms of
the Plan and to extend his insurance coverage at his own expense for up to 18
months following the Effective Date of Termination or the maximum term allowable
by then applicable law for coverage of Executive and his eligible dependents.

 

9



--------------------------------------------------------------------------------

12. Assignment.

 

12.1 This Agreement may not be assigned by Executive.

 

12.2 This Agreement may be assigned by the Company provided that the Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform under this
Agreement in the same manner and to the same extent that the Company would be
required to perform as if no such succession had taken place.

 

13. Covenants.

 

13.1 Confidential Information. During the term of this Agreement and thereafter,
Executive shall not, except as may be required to perform his duties hereunder
or as required by applicable law or court order, disclose to others for use,
whether directly or indirectly, any Confidential Information regarding the
Company. “Confidential Information” shall mean information about the Company,
its subsidiaries and affiliates, and their respective clients and customers that
is not available to the general public or that does not otherwise become
available to the general public, and that was learned by Executive in the course
of his employment by the Company, including, without limitation, any data,
formulae, recipes, methods, information, proprietary knowledge, trade secrets
and client and customer lists and all papers, resumes, records and other
documents containing such Confidential Information. Executive acknowledges that
such Confidential Information is specialized, unique in nature and of great
value to the Company, and that such information gives the Company a competitive
advantage. Upon the termination of his employment, Executive will promptly
deliver to the Company all documents, maintained in any format, including
electronic or print, (and all copies thereof) in his possession containing any
Confidential Information.

 

13.2 Noncompetition. Except as otherwise provided herein, Executive agrees that
during the term of this Agreement (including any period during which Executive
is entitled to receive Severance Benefits under this Agreement) he will not,
directly or indirectly, without the prior written consent of the Company, engage
in any Competitive Activities. For purposes hereof, Executive shall be deemed to
be engaged in “Competitive Activities” if he does any of the following: provide
consulting services with or without pay, or own, manage, operate, join, control,
participate in, or be connected as a stockholder, partner, or otherwise with any
business, individual, partner, firm, corporation, or other entity which is then
in competition with the Company or any present affiliate of the Company in the
industry of owning or operating full-menu table service casual dining
restaurants; provided, however, that the “beneficial ownership” by Executive,
either individually or as a member of a “group,” as such terms are used in Rule
13d of the General Rules and Regulations under the Securities Exchange Act of
1934 (“Exchange Act”), of not more than 5 % of the voting stock of any
corporation shall not be a violation of this Agreement.

 

13.3 Right to Company Materials. Executive agrees that all styles, designs,
recipes, lists, materials, books, files, reports, correspondence, records, and
other documents (“Company Material”) used, prepared, or made available to
Executive, shall be and shall remain

 

10



--------------------------------------------------------------------------------

the property of the Company. Upon the termination of his employment and/or the
expiration of this Agreement, all Company Materials shall be returned
immediately to the Company, and Executive shall not make or retain any copies
thereof.

 

13.4 Non-solicitation. Executive understands and agrees that in the course of
employment with the Company, Executive will obtain access to and/or acquire
Company trade secrets, including Confidential Information, which are solely the
property of the Company. Therefore, to protect such trade secrets, Executive
promises and agrees that during the term of this Agreement, and for a period of
two years thereafter, he will not solicit or assist or instruct others in
soliciting any employees, customers, franchisees, landlords, or suppliers of the
Company or any of its present or future subsidiaries or affiliates, to divert
their employment or business to or with any individual, partnership, firm,
corporation or other entity then in competition with the business of the
Company, or any subsidiary or affiliate of the Company. The Company acknowledges
in this regard that its customers, landlords and suppliers do have existing
relationships and likely will have future relationships with the Company’s
direct and indirect competitors in the restaurant industry in the ordinary
course of their activities.

 

13.5 Non-Disparagement. Except for statements of fact, internal Company
communications relating to the performance of the Company, disclosures required
under applicable law or in connection with any legal proceedings with respect to
which Executive is a party or witness, Executive will not make any disparaging
remarks regarding the Company at any time during or after the termination of his
employment with the Company. Except for statements of fact, internal
communications relating to the performance of Executive, and disclosures
required under applicable law or in connection with any legal proceedings with
respect to which the Company is a party or witness, the Company will not make
any disparaging remarks regarding Executive at any time during or after the
termination of his employment with the Company.

 

13.6 Termination of Severance Benefits in Certain Circumstances. Notwithstanding
anything to the contrary contained in this Agreement, (i) in the event that
Executive engages in any Competitive Activities or breaches his obligations
under Section 13.4 hereunder in any material respect, the Company may, upon at
least three (3) business days prior written notice, terminate any Severance
Benefits to which Executive may otherwise be entitled to pursuant to the terms
of this Agreement, and (ii) termination of Severance Benefits in accordance with
the terms of this Section 13.6 shall be the Company’s sole remedy for any breach
of Executive’s obligations under Section 13.2 of this Agreement that occurs
following the termination of Executive’s employment with the Company.

 

14. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, exception that notice of a change of address shall be
effective only upon actual receipt:

 

Company:    BJ’s Restaurants, Inc.      16162 Beach Boulevard      Suite 100  
   Huntington Beach, CA 92647      Attention: Chief Executive Officer

 

11



--------------------------------------------------------------------------------

Executive:    Jeremiah J. Hennessy     

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

 

15. Amendments or Additions. No amendment or additions to this Agreement shall
be binding unless in writing and signed by both parties hereto.

 

16. Section Headings. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

 

17. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but both of which together will constitute
one and the same instrument.

 

19. Arbitration. Except as provided herein, any controversy or claim arising out
of or relating in any way to this Agreement or the breach thereof, or
Executive’s employment and any statutory claims including all claims of
employment discrimination shall be subject to private and confidential
arbitration in Orange County, California in accordance with the laws of the
State of California. The arbitration shall be conducted in a procedurally fair
manner by a mutually agreed upon neutral arbitrator selected in accordance with
the National Rules for the Resolution of Employment Disputes (“Rules”) of the
American Arbitration Association or if none can be mutually agreed upon, then by
one arbitrator appointed pursuant to the Rules. The arbitration shall be
conducted confidentially in accordance with the Rules. The arbitration fees
shall be paid by the Company. Each party shall have the right to conduct
discovery including depositions, requests for production of documents and such
other discovery as permitted under the Rules or ordered by the arbitrator. The
statute of limitations or any cause of action shall be that prescribed by law.
The arbitrator shall have the authority to award any damages authorized by law
for the claims presented including punitive damages and shall have the authority
to award reasonable attorneys fees to the prevailing party in accordance with
applicable law. The decision of the arbitrator shall be final and binding on all
parties and shall be the exclusive remedy of the parties. The award shall be in
writing in accordance with the Rules, and shall be subject to judicial
enforcement in accordance with California law. Notwithstanding anything to the
contrary contained in this Section 19, nothing herein shall prevent or restrict
the Company or Executive from seeking provisional injunctive relief from any
forum having competent jurisdiction over the parties.

 

12



--------------------------------------------------------------------------------

20. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles. All references to sections of the Exchange Act shall be deemed also
to refer to any successor provisions to such sections.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

BJ’S RESTAURANTS, INC. By:  

 

--------------------------------------------------------------------------------

Name:   Gerald W. Deitchle Title:   Chief Executive Officer EXECUTIVE:

 

--------------------------------------------------------------------------------

JEREMIAH J. HENNESSY

 

13